Citation Nr: 1013847	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for a right lower 
extremity disability.

3.  Entitlement to service connection for a left lower 
extremity disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board in June 2009, when 
the Board remanded these issues for further development.  The 
Board instructed the Appeals Management Center (AMC) to 
schedule the Veteran for examinations for his back, lower 
extremities, and hypertension.  The Veteran underwent 
examinations for his back, lower extremities and hypertension 
in October 2009, and the issues were readjudicated in a 
supplemental statement of the case in November 2009.  
Therefore, the Board finds that the AMC has fully complied 
with its remand order, and the Board may proceed to 
adjudicate upon the merits of this case.  See Stegall v. 
West, 11 Vet. App. 268 (1998) (A remand by the Board confers 
upon the claimant, as a matter of law, the right to 
compliance with the remand order).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the AMC, in Washington, DC.





FINDINGS OF FACT

1.  While the Veteran has reported a back injury in service, 
the evidence does not establish that his current low back 
disability is etiologically related to service.

2.  The Veteran's claimed right lower extremity disability 
has not been shown to be etiologically related to service.

3.  The Veteran does not have a current left lower extremity 
disability.

4.  The Veteran's currently diagnosed hypertension is shown 
to have begun in or is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  The criteria for establishing service connection for a 
right lower extremity disability have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for establishing service connection for a 
left lower extremity disability have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  The criteria for establishing service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans' Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in a 
June 2007 letter in connection with his claim, which advised 
the Veteran that he needed to submit evidence that his 
disability is related to service, as well as what information 
and evidence must be submitted by him and what information 
and evidence will be obtained by VA.  That letter also 
advised the Veteran of the information and evidence that 
would be used to determine a disability rating and effective 
date should any of his claims is granted service connection.  
See Dingess, supra.  The case was last adjudicated in a 
supplemental statement of the case in November 2009.

As to the VA's duty to assist, the record also reflects that 
VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file include the Veteran's service treatment records, 
VA treatment records and examination reports, and statements 
by the Veteran and his representative in support of his 
claim.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument, as well as presenting for VA examinations.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Therefore, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

The Veteran's service treatment records were partially lost 
in a 1973 fire at a storage facility in St. Louis, Missouri.  
However, some of his damaged service treatment records were 
recovered, and were obtained from the National Archives.  In 
those records that survived, the Veteran's enlistment 
examination and separation examination were obtained.  The 
Veteran's enlistment examination showed that the Veteran's 
musculoskeletal system was without any defects, and his blood 
pressure was shown to be 140/70.  The treatment records that 
survived are from 1945, which do not show any treatment for 
the Veteran's blood pressure, lower back, or either of his 
lower extremities.  The Veteran's separation examination 
showed that the Veteran was without any musculoskeletal 
defects, and that his blood pressure was 134/86.

The Veteran indicates in his statements, particularly in his 
May 2007 statement, that he was injured while stationed in 
Germany between March and July 1945.  He reported that he 
injured his back, head, and broke a collarbone as a result of 
being thrown out of his jeep when it hit a mine.  The Veteran 
noted that he spent two weeks in a field hospital before 
rejoining his unit.  The Veteran further reported that he 
never returned to regular duty, and that as a result of his 
accident he developed hypertension and was put on medication 
in the service to control it.  He reported that he was never 
returned to regular duty, and that he has had hypertension 
and back problems since his discharge from service.  He also 
stated that he had leg problems as a result of his back 
injury, manifested by pain and an inability to straighten out 
his toes.

The Veteran was hospitalized in a VA Medical Center in 
September 1987, at which time he was diagnosed with severe 
hypertension.  The Veteran's hypertension was shown at that 
time to go back to 1969 in his chart.  It was noted that 
prior to this time, the Veteran had been resistant to 
treatment.  He was discharged from the hospital in October 
1987.

The Veteran's VA treatment records of record span from 
September 1990 through December 2008.  A Magnetic Resonating 
Imaging scan (MRI) was taken of the Veteran's back in May 
1997, which disclosed that the Veteran had minimal 
degenerative changes at that time.  The Veteran also 
underwent an MRI of his lumbar spine in March 2002.  At that 
time, the Veteran's lumbar spine showed mild to moderate 
acquired spinal stenosis at the L2-L3, and severe acquired 
central canal stenosis at the L3-L4 and L4-L5 spinal 
segments.  The Veteran was also shown to have a right 
paracentral disc herniation with superior mitigation of the 
extruded disc into the lateral recess of the L5.  It was 
noted that there was a correlation for a right L5 
radiculopathy.  The Veteran again underwent another lumbar 
spine MRI in June 2004, which disclosed that the Veteran had 
several lumbar spinal stenoses, especially at the L3-L4, L4-
L5 and L2-L3 spinal segments.  There were noted disc 
protrusions at the L5-S1, T10-T11, and T11-T12 spinal 
segments.

The Veteran was diagnosed with low back pain with right lower 
extremity radiculopathy in June 2004.  An April 2007 letter 
from the Veteran's primary care physician at VA indicated 
that the Veteran's ongoing treatment, included hypertension, 
chronic low back pain, and right foot problems, including 
debridement deep dermal keratosis.  The Veteran was 
complaining at that time of low back pain radiating into his 
right leg.  The Veteran's ongoing treatment throughout the 
record includes sciatica and hypertension, and treatment for 
the Veteran's right foot.

As a result of the Board's remand order in June 2009, the 
Veteran underwent a VA examination for his hypertension in 
October 2009.  The Veteran reported that he first learned he 
had elevated blood pressure after his vehicular accident in 
Germany and was placed on medication in 1946.  He indicated 
that in 1970 he began seeing VA for anti-hypertensive care.  
After examination and testing, the Veteran was diagnosed with 
hypertension, controlled with medication.  The examiner noted 
that the relationship between the initial diagnosis of 
hypertension in 1969 and the elevated blood pressure shown in 
service is subject to considerable interpretation, 
particularly given the intervening 23 years between discharge 
from service and initial onset.  The examiner noted that some 
people with pre-hypertension may develop overt hypertension 
which others may not.  Choices of lifestyle, diet, and 
willingness to receive along with compliance of treatment are 
all key considerations.  Progression from pre-hypertension to 
overt hypertension, according to medical references, occurs 
in 10 percent by age 30 and 30 percent by age 60.  He 
additionally noted that persons with a normal blood pressure 
will have a gradual increase in blood pressure with age.  The 
examiner noted that the Veteran had not been diagnosed with 
any treatable cause for hypertension, including obesity.  The 
examiner thus concluded that it was reasonable that such pre-
hypertension presented in the Veteran would at least as 
likely as not progress to overt hypertension with age.  

The Veteran also underwent a VA examination of his back and 
lower extremities in October 2009.  The examiner noted that 
the Veteran's enlistment and separation examinations showed 
the Veteran's musculoskeletal systems were normal in 1944 and 
1946.  The examiner also noted the Veteran's March 2002 and 
June 2004 MRI's, described above.  The Veteran reported that 
he hurt his back when he was thrown from his jeep in 1945 in 
Germany when the jeep hit a mine.  He reported that he was 
hospitalized in a field hospital for eight days.  After he 
was discharged from the field hospital, the Veteran returned 
to his unit where he was eventually sent to the Pacific 
Theatre, before eventually being discharged in February 1946.  
The Veteran did not report having any surgery during his 
hospitalization.  He reported that he has had back pain since 
that time and has seen numerous chiropractors and doctors in 
private practice as well as VA for treatment.  He complains 
of numbness in his left leg, and that his left leg has been 
"feeling dead for many years."  He denied any pain 
radiating into his right or left leg.  The Veteran does not 
complain of any right leg numbness.  He reported trouble 
walking, but does not use a cane, crutch walker, nor does he 
use a back brace.  The Veteran also reported that he had a 
stroke four or five years ago with involvement of the left 
side of his face.  He reported numbness and weakness in his 
left arm and persistent numbness in his left leg.  The only 
post-service surgery the Veteran has had related to his 
scrotum and prostate.  The Veteran had no complaints relating 
to either knee or hip.

During examination, the Veteran was shown to have a normal 
heel-to-toe gait and had normal appearing symmetry through 
motion of the cervical and thoracolumbar spine.  The Veteran 
had a very slight limp as far as dragging the right leg.  The 
Veteran's lower extremities were normally aligned with no 
deformity or apparent atrophy.  The alignment of the 
Veteran's Achilles tendons with the tibia/fibula and mid and 
forefoot appeared normal, though he was shown to have mild 
hallux valgus bilaterally.  The Veteran appeared to have mild 
scoliosis of the mid-thoracolumbar spine, which was hard to 
assess because of the Veteran's constant shifting of weight.  
The Veteran's range of motion for his lumbar spine was taken, 
and there was no objective evidence of pain, spasms, 
weakness, or guarding.  The Veteran indicated a decrease in 
sensation bilaterally beginning at the mid-calf and decreased 
sensation throughout the right foot and over the dorsal and 
plantar aspects of his left foot.  The Veteran felt that pain 
was the predominant factor causing his impairment as far as 
his back was concerned.  The examiner noted that the 
Veteran's right and left knees, ankles and hips had normal 
mobility.

After reviewing the MRI's of record, the examiner concluded 
that the Veteran's current left leg and back conditions were 
less likely as not due to service.  The examiner noted the 
Veteran's normal examinations from service, as well as the 
lack of complaint in service for any treatment for any injury 
of a serious nature.  As far as the leg disabilities, the 
examiner noted that the left leg disability was mainly a 
complaint of numbness which he believed was related to his 
back problem or a residual of his stroke.  The Veteran was 
given an MRI of his lumbrosacral spine.  Results of that MRI 
appear in an addendum with results similar to the June 2004 
MRI.  It was noted that there were multilevel degenerative 
changes.  

Finally, in a November 2009 addendum, the examiner noted that 
there was subjective decreased sensation in the left and 
right legs and subjective weakness in the Veteran's left 
foot.  The Veteran noted that these may be residuals from the 
Veteran's stroke, or may be related to the spinal stenosis, 
or to a combination of the two.

Analysis of Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2009).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Also, certain chronic diseases, including cardiovascular-
renal diseases (hypertension), arthritis, and organic 
neurological disorders, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition. 38 C.F.R. § 3.310(a) (2009).  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In cases where service medical records are unavailable, the 
VA has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claims is undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Low Back Disability

Initially, the Board notes that the first indication of any 
degenerative changes in the Veteran's lower back in the 
record is in May 1997, where minimal degenerative changes 
were shown.  The Board notes that this is well outside of one 
year following the Veteran's discharge from service in 1946, 
and therefore, the Veteran cannot be service connected for 
his back condition on a presumptive basis.  See 38 C.F.R. §§ 
3.307, 3.309.  However, the Veteran may still establish 
service connection under other service connection principles.  

The Board notes that the overwhelming evidence indicates that 
the Veteran has a current lower back disability, to include 
multilevel degenerative changes.  Thus, the Veteran has met 
the first element of service connection.  

The Board notes that the Veteran's service treatment records 
do not disclose any treatment or hospitalization during 
service for any back injuries.  The Veteran has stated in lay 
testimony that he was thrown from a jeep after it was hit by 
a mine.  The Veteran indicated that he was hospitalized for 
two weeks, or alternatively, for eight days as a result of 
his injuries.  He reports back pain since that time, and 
reports a continuity of symptomatology since that time.

While the Veteran has stated that he sought treatment with 
numerous chiropractors and private physicians, the Veteran 
has never submitted documents indicating such treatment, nor 
has he informed VA of the doctors from which those documents 
may be obtained.  The VA treatment records date specifically 
from September 1990, where the Veteran does not complain of 
any back problem or seek treatment for such until at the 
earliest in the record, May 1997.  The Board finds that these 
first complaints of any back pain or problem are from many 
years after the Veteran's discharge from service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim, which weighs 
against the claim.); Buchanan v. Nicholson, 451 F.3d 1331, 
1336-1337 (Fed. Cir. 2006) (the lack of contemporaneous 
medical records may be a fact that the Board can consider).

By contrast, the October 2009 VA examiner stated that it was 
less likely than not due to the Veteran's military service.  
The examiner's opinion specifically noted the Veteran's lack 
of injury in service as well as on separation in 1946.  As 
noted above, given the long length in the record of no 
treatment and no complaints in service or for many years 
thereafter, the examiner could not link the Veteran's 
currently diagnosed low back condition to his military 
service.  

The Veteran is competent to provide continuity-of-
symptomatology contentions, but not a medical opinion 
concerning causation in the absence of any medical training, 
credentials, or demonstrated expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  By contrast, the 
VA examiner does possess the requisite credentials and 
training to provide a medical opinion.  The examiner's 
opinion therefore substantially outweighs the Veteran's own 
opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Consequently, the preponderance of the evidence is against 
the Veteran's claim for service connection for a low back 
disability, and the claim must be denied.  The benefit-of-
the-doubt rule of 38 U.S.C.A. § 5107(b) does not apply in 
this instance because the preponderance of the evidence is 
against the Veteran's claim.

Right Lower Extremity Disability

The Veteran was diagnosed with a disc herniation at the L5 
with right leg radiculopathy, as well as debridement deep 
dermal keratosis of the right foot.  Accordingly, the Board 
finds that the Veteran has current diagnoses of a right lower 
extremity condition.  

As far an in-service injury or event, the Board notes that 
the Veteran never asserted that he injured his right leg or 
foot during service.  The Veteran's assertion on appeal is 
that his right lower extremity condition is related to his 
lower back condition.  Accordingly, since there is no 
assertion of a right lower extremity injury in service, nor 
is there evidence in the service treatment records of any 
right lower extremity injury, the Board must deny service 
connection on a direct basis.  See 38 C.F.R. § 3.303.  

Additionally, the Board notes that the June 2004 MRI 
neuroradiologist's opinion was that there was a correlation 
between the L5 herniated disc and the Veteran's right lower 
extremity radiculopathy.  The October 2009 VA examiner's 
opinion, while noting that the Veteran was not complaining of 
any right leg condition during that examination, was that the 
Veteran's right lower extremity condition was either due to 
his lower back disability or a residual of his stroke.  As 
discussed above, the Veteran's lower back condition is not a 
service-connected disability, and the Veteran has not been 
service connected (or even filed a claim of service 
connection) for his stroke.  Since neither of these 
conditions, to which there seems to be a competent opinion 
linking the right lower extremity to as a medical cause, are 
service-connected disabilities, the Board must deny service 
connection on a secondary basis for service connection for a 
right lower extremity disability.  See 38 C.F.R. § 3.310.

Left Lower Extremity Disability

Initially, the Board will note that there is no diagnosed 
left lower extremity condition at all throughout the entire 
record.  Prior to the October 2009 VA examination, the 
Veteran had only complained intermittently of pain in his 
left lower extremity.  The Board notes that pain, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection can be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), dismissed in part, 
vacated in part on other grounds sub. nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1362 (Fed. Cir. 2001).  

During the October 2009 VA examination, the Veteran 
complained of pain and numbness in his left leg.  However, 
the VA examiner did not render any specific diagnosis of a 
left lower extremity disability during that examination.  
Since the Veteran does not have a specific diagnosis of any 
current left lower extremity condition, the Veteran's claim 
for service connection for a left lower extremity disability 
must be dismissed.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1995) (Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability).  

Furthermore, even should there be a diagnosis implied from 
the October 2009 VA examiner's acceptance of the Veteran's 
subjective complaints of numbness (which the Board notes the 
Veteran himself is not competent to diagnose, see Jandreau, 
supra), there is no left lower extremity injury noted in the 
Veteran's service treatment records, nor has the Veteran 
asserted that his left lower extremity was injured in service 
at any time throughout the appeal.  Thus, the Veteran's 
entire direct service connection claim must be denied on the 
basis of no in-service injury, even if there was a currently 
diagnosed condition.  See 38 C.F.R. § 3.303.

On appeal, the Veteran has specifically asserted that his 
left lower extremity condition is related to his lower back 
injury he suffered while in service.  As noted above with the 
right lower extremity, the Veteran's left leg condition was 
related to either the stroke he suffered post-service or to 
his lower back condition, or a combination of both, by the 
October 2009 VA examiner.  Again, assuming that the Veteran's 
left lower extremity has a current diagnosed disability, the 
Veteran's claim for service connection for a left lower 
extremity must be denied on a secondary basis because neither 
the Veteran's lower back condition nor stroke has been 
service connected, as discussed above.  Accordingly, the 
Board must deny the claim for service connection for a left 
lower extremity disability.  See 38 C.F.R. § 3.310.





Hypertension

The Veteran asserted that his high blood pressure 
(hypertension) began in service, and that he began taking 
medication for his hypertension in 1946.  He asserts that his 
hypertension is a result of his jeep accident in service.

The Board notes that the Veteran had 140/70 blood pressure on 
enlistment to military service in March 1944, and had 134/86 
blood pressure on separation from service in February 1946.  
He had a current diagnosis of hypertension in September 1987, 
with a notation of hypertension beginning in 1969.  

The Board further observes that the October 2009 VA examiner 
indicated that the Veteran had a pre-hypertensive condition 
noted in his service treatment record.  The examiner 
indicated that the pre-hypertension can become overt 
hypertension as a result of many different considerations 
including diet and lifestyle.  The examiner stated that even 
people with normal blood pressure would notice an increase in 
blood pressure with age.  He then noted that the Veteran had 
no treatable causes for his hypertension, including obesity.  
He concluded that it was at least likely as not that the 
Veteran's hypertension was a progression of his pre-
hypertensive condition shown at separation from service due 
to age.

The Board finds that the preponderance of evidence 
demonstrates that the Veteran's blood pressure reading at his 
separation from service could have progressed to his 
currently diagnosed hypertension.  Giving the benefit of the 
doubt to the Veteran, the Board grants the Veteran service 
connection for hypertension.  See 38 C.F.R. § 3.303.


ORDER

Service connection for low back disability is denied.

Service connection for a right lower extremity disability is 
denied.

Service connection for a left lower extremity disability is 
denied.

Service connection for hypertension is granted.


REMAND

Since the Veteran was granted service connection for 
hypertension, as discussed above, the Board finds that that 
decision impacts the Veteran's entitlement to TDIU.  The RO 
has not yet had an opportunity to assign a disability 
evaluation for hypertension.  Under the circumstances, a 
decision by the Board on the Veteran's claim for TDIU would 
be premature.  See Henderson v. West, 12 Vet. App. 11, 20 
(1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO/AMC should review the claims file 
and reconsider Veteran's claim for 
entitlement for TDIU in light of this 
decision.  If the benefit sought on appeal 
remains denied, the Veteran and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


